DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to claims filed 11/17/20.
Claims 1-6, 9, 11-18, 22 and 24-27 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “management center” in claims 14-18, 22 and 24-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveal that the management center comprises a processor for executing instructions that carry out the claimed functions (see at least claim 27).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites the limitation "the server" in line 5. There is insufficient antecedent basis for this limitation in the claim. The instant amendment removes the antecedent basis for the server. For the purpose of compact prosecution Examiner will interpret this to refer to “the server platform”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-18 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams et al. Pub. No. US 2009/0210356 A1 (hereafter Abrams) in view of Brenner et al. Pat. No. US 6,859,926 B1 (hereafter Brenner) in view of Dahlen et al. Pat. No. 5,822,562 (hereafter Dahlen).

With regard to claim 1, Abrams teaches a method, performed by a management center, for managing a server platform (FIG. 6 depicts a simplified schematic block diagram of one embodiment of the novel distributed on-demand application processing system 140 of the present invention. In one embodiment, distributed compute resources, such as processors, computers and/or servers 148, of the on-demand system 140 are geographically distributed, and in one embodiment located and installed globally all around the world. By geographically distributing the servers 148, the application processing can also be distributed, allowing traffic from users 124 to be distributed and routed to the servers 148 distributed across the Internet 126 in at least ¶ [0061] and FIG. 7 illustrates in high level block diagram form one implementation of one embodiment of the overall structure of the present invention as used in connection with a computer network 150 such as the Internet. Remote users 152-1 and 152-2 utilize the computer network 150 to gain access to a plurality of computers or servers 158-1, 158-2, through 158-n in at least ¶ [0063]),
the server platform having a maximum processing capacity available of which fractions are reservable for processing a plurality of server applications running on the server platform (In step 710, the application provider specifies limits on the amount of compute resources to be utilized in at least ¶ [0105] and total capacity , amount of total capacity that is dynamically allocated to each application is a fraction reserved for processing that application at that moment),
wherein a first capacity fraction of the maximum processing capacity is assigned to a first server application and a second capacity fraction of the maximum processing capacity is assigned to a second server application, the method comprising (With prior art systems, the amount of processing capacity that would be required to satisfy the total demand for both customers or applications is the sum of the total amount of processing capacity that would be required for each of the applications individually (in this case 200 units). With the present invention, the total amount of processing capacity required is equal to the maximum aggregated demand in any time period, in this case 160 units in at least ¶ [0149] and Fig. 22 (exemplary at time 14 application 1 is assigned 100 units which is 5/8 of the maximum and application 2 is assigned 60 units which is 3/8 of the maximum)):
receiving an indication for a service on the server platform (Referring to FIG. 13C, as the numbers of users accessing the second instance of the application 356b continues to increase, the threshold will once again be reached in at least ¶ [0078]);
obtaining that the service is covered by a third server application (Once additional users 124e attempting to access the second instance of the application 356b exceeds the limit, the edgepoint 350 will again activate the appshot 220b to activate a third instance of the application 356c in at least ¶ [0078]);
install the third server application on the server platform (The on-demand system 140 allows application providers to directly install new versions of a website or application onto the system 140 in at least ¶ [0090]);
Abrams teaches reserving and assigning maximum processing capacity fractions to a first and second application as well as receiving indication of a service covered by a third application and installing third applications but does not specifically teach determining a third fractional capacity for the third application wherein the assigning capacity to the third application adjusts the capacities assigned to the first and second application.
However, in analogous art Brenner teaches determining a third capacity fraction of the maximum processing capacity, the third capacity fraction being a processing capacity required for processing the service on the server platform, wherein the determining the third capacity fraction considering required processing capacities of the first server application and the second server application (FIG. 8 illustrates the percentage goals of a system resource for a plurality of classes based on shares both before and after an addition of an active class. As shown in FIG. 8, three active classes having 5, 7 and 2 shares, respectively, are requesting access to system resources. As a result, the first class having 5 shares has a percentage goal of 35.7%, the second class with 7 shares has a percentage goal of 50%, and the third class with 2 shares has a percentage goal of 14.3%. After a new active class is added with 3 shares, the percentage goals are adjusted such that the first class' percentage goal is now 29.4%, the second class' percentage goal is 41.2%, the 
reducing the first capacity fraction as a consequence of assigning the third capacity fraction of the third server application on the server platform; assign the reduced first capacity fraction to the first server application on the server platform; assign the third capacity fraction to the third server application on the server platform (The actual allocation of the system resource to a process is based on a resource allocation priority associated with the process in at least col. 8 lines 16-30 and The resource allocation priority range is adjusted based on a comparison of the actual amount of the system resource being utilized by a class to the class' assigned resource limits and percentage goal in at least col. 8 lines 31-37 and col. 8 lines 4-30 and the system resource allocation is made based on relative shares of the classes and their class priority (step 1140) in at least col. 12 lines 50-57); and
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the specifying their requirement as a first and second capacity fraction of the maximum processing capacity of Brenner with the methods and systems of Abrams resulting in a system in which the capacities assigned as in Abrams are specified as percentages of maximum capacity as in Brenner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource allocation and system efficiency by providing resource percentage goals and adjusting priorities and resource allocations accordingly (See at least Brenner col. 6 lines 13-17, col. 8 lines 38-56 and col. 9 lines 18-24).

However, in analogous art Dahlen teaches generating a first management command to assign the first capacity fraction (a method and apparatus for reissuing an allocate command to an already existing structure (e.g., cache or list), and for assigning new allocation parameters thereto to expand, contract or reapportion the structure, as storage resources become available in the SES facility and as processor cycles become available to execute the changes in at least col. 1 lines 56-64);
generating a second management command to install (Each SES cache structure in the SES cache 26 is created by an allocate-cache-structure command. The command is issued by an initialization procedure within the program  in at least col. 7 lines 17-21 and a method and apparatus for allowing a data structure (e.g., cache or list) to be contracted, expanded or reapportioned without having to disrupt service provided by the cache or list structure for the duration of deallocate and subsequent allocate operations, and for ensuring that the storage resources that are requested are available to satisfy the allocation request (e.g., Allocate-Cache-Structure, Allocate-List-Structure) in at least col. 2 lines 49-56, ensuring that the storage resources that are requested are available to satisfy the allocation request corresponding to create command issued by an initialization procedure, or an installation);
generating a third management command to assign the third capacity fraction (a method and apparatus for reissuing an allocate command to an already 
sending the first, second and third management commands to the server platform for reducing the first capacity fraction, installing and assigning of the third capacity fraction to the third server application (In processing these commands, the SES may generate messages to the command-sending system, or to other systems. In the SES, a command serialization mechanism permits the parallel execution of multiple commands, while preserving the integrity of data objects in at least col. 2 lines 8-13).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the management commands that assign capacity fractions and install of Dahlen with the methods and systems of Abrams and Brenner resulting in a system in which assignments to capacities and installation of applications, as in Abrams, are responsive to management commands as in Dahlen. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of expeditiously alerting applications of capacity changes responsive to resource availability changing (See at least Dahlen col. 1 lines 56-64).

With regard to claim 2, Brenner teaches wherein the first capacity fraction indicates a current utilization of the maximum processing capacity of the server platform by the first server application (the present invention may also prioritize based on the individual process' current system resource utilization in at least col. 8 lines 16-30).

With regard to claim 3, Brenner teaches wherein the second capacity fraction indicates a current utilization of the maximum processing capacity of the server platform by the second server application (the present invention may also prioritize based on the individual process' current system resource utilization in at least col. 8 lines 16-30).

With regard to claim 4, Abrams teaches wherein the first and second capacity fractions are assigned responsive to required processing capacities of the first and second server applications (when a new user 124c attempts to access the application 356a, and this new user 124c exceeds the predefined threshold, the edgepoint 350 activates the appshot 220b to initiate a second instance of the application 356b. Thus, this demonstrates the ability of the present invention to provide capacity on the run or on-demand, and provide an optimal response time for the applications 356a-f in at least ¶ [0077] and With the present invention, the total amount of processing capacity required is equal to the maximum aggregated demand in any time period, in this case 160 units in at least ¶ [0149] and Fig. 22 (exemplary at time 14 

With regard to claim 5, Abrams teaches wherein the first capacity fraction is adjusted in accordance with a priority associated with the first server application and a priority associated with the third server application (In one embodiment, the edgepoint 350 effects moves of application instances based on the results of an overload of a compute module, under-utilization of another compute module, and/or prioritization of one application instance over another (based for example, on distribution and prioritization specified by the system provider and the application providers) in at least ¶ [0115]).

With regard to claim 11, Abrams teaches wherein a timer or an event triggers a determination of the first and second capacity fractions (providing substantially instant variable capacity. As an example, the present invention provides an infrastructure or virtual infrastructure, which comes on-line or is activated for those peak times (i.e., those 10 minutes) when a site gets a rush of Web traffic, and then the virtual infrastructure reduces or go away when the Web traffic is reduced in at least ¶ [0059] and ¶ [0134] – [0136]).

With regard to claim 12, Brenner teaches wherein the maximum processing capacity includes at least one of a maximum number of computing steps per time unit, or a maximum static or dynamic memory of the server platform (for example, 

With regard to claim 13, Brenner teaches wherein the maximum processing capacity is determined by common processing components and the first capacity fraction and second capacity fraction are subsets of the common processing components (for example, a class may have 5 shares for a printer, 6 shares for memory, and 10 shares for CPU time, or the like. Any type of system resource may be represented using the present invention including hardware and software resources in at least col. 6 lines 4-12 and workloads from these servers now must compete for system resources such as central processing unit (CPU) time, memory and the like in at least col. 1 lines 24-26 and FIG. 2 is an exemplary block diagram of a server according to the present invention).

With regard to claim 14, Abrams teaches a management center for managing a server platform (FIG. 6 depicts a simplified schematic block diagram of one embodiment of the novel distributed on-demand application processing system 140 of the present invention. In one embodiment, distributed compute resources, such as processors, computers and/or servers 148, of the on-demand system 140 are 
the server platform having a maximum processing capacity available of which fractions are reservable for processing a plurality of server applications running on the server platform (In step 710, the application provider specifies limits on the amount of compute resources to be utilized in at least ¶ [0105] and total capacity with inventive system in at least Fig. 22 (exemplary 160 units maximum) and ¶ [0149] and dynamically allocating, retrieving and tracking computing resources in at least ¶ [0152], amount of total capacity that is dynamically allocated to each application is a fraction reserved for processing that application at that moment),
wherein a first capacity fraction of the maximum processing capacity is assigned to a first server application and a second capacity fraction of the maximum processing capacity is assigned to a second server application, the management center operative to (With prior art systems, the amount of processing capacity that would be required to satisfy the total demand for both customers or applications is the sum of the total amount of processing capacity that would be 
receive an indication for a service on the server platform (Referring to FIG. 13C, as the numbers of users accessing the second instance of the application 356b continues to increase, the threshold will once again be reached in at least ¶ [0078]);
obtain that the service is covered by a third server application (Once additional users 124e attempting to access the second instance of the application 356b exceeds the limit, the edgepoint 350 will again activate the appshot 220b to activate a third instance of the application 356c in at least ¶ [0078]);
install the third server application on the server platform (The on-demand system 140 allows application providers to directly install new versions of a website or application onto the system 140 in at least ¶ [0090]);
Abrams teaches reserving and assigning maximum processing capacity fractions to a first and second application as well as receiving indication of a service covered by a third application and installing third applications but does not specifically teach determining a third fractional capacity for the third application wherein the assigning capacity to the third application adjusts the capacities assigned to the first and second application.
However, in analogous art Brenner teaches determine a third capacity fraction of the maximum processing capacity, the third capacity fraction being a processing capacity required for processing the service on the server platform, wherein the determination of the third capacity fraction considering required processing capacities of the first server application and the second server application (FIG. 8 illustrates the percentage goals of a system resource for a plurality of classes based on shares both before and after an addition of an active class. As shown in FIG. 8, three active classes having 5, 7 and 2 shares, respectively, are requesting access to system resources. As a result, the first class having 5 shares has a percentage goal of 35.7%, the second class with 7 shares has a percentage goal of 50%, and the third class with 2 shares has a percentage goal of 14.3%. After a new active class is added with 3 shares, the percentage goals are adjusted such that the first class' percentage goal is now 29.4%, the second class' percentage goal is 41.2%, the third class' percentage goal is 11.8%, and the newly added class' percentage goal is 17.6% in at least col. 8 lines 4-30);
reduce the first capacity fraction as a consequence of assigning the third capacity fraction of the third server application on the server platform; assign the reduced first capacity fraction to the first server application on the server platform; assign the third capacity fraction to the third server application on the server platform (The actual allocation of the system resource to a process is based on a resource allocation priority associated with the process in at least col. 8 lines 16-30 and The resource allocation priority range is adjusted based on a comparison of the actual amount of the system resource being utilized by a class to the class' assigned resource limits and percentage goal in at least col. 8 lines 31-37 and col. 8 lines 4-30 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the specifying their requirement as a first and second capacity fraction of the maximum processing capacity of Brenner with the methods and systems of Abrams resulting in a system in which the capacities assigned as in Abrams are specified as percentages of maximum capacity as in Brenner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource allocation and system efficiency by providing resource percentage goals and adjusting priorities and resource allocations accordingly (See at least Brenner col. 6 lines 13-17, col. 8 lines 38-56 and col. 9 lines 18-24).
Abrams and Brenner teach first and second capacity fractions of a maximum processing capacity and adjusting the first and second capacity fraction responsive to assigning additional capacity fractions but do not specifically teach management commands that assign capacity fractions and install applications.
However, in analogous art Dahlen teaches generate a first management command to assign the reduced first capacity fraction (a method and apparatus for reissuing an allocate command to an already existing structure (e.g., cache or list), and for assigning new allocation parameters thereto to expand, contract or reapportion the structure, as storage resources become available in the SES facility and as processor cycles become available to execute the changes in at least col. 1 lines 56-64);
generate a second management command to install (Each SES cache structure in the SES cache 26 is created by an allocate-cache-structure command. The command is issued by an initialization procedure within the program  in at least col. 7 lines 17-21 and a method and apparatus for allowing a data structure (e.g., cache or list) to be contracted, expanded or reapportioned without having to disrupt service provided by the cache or list structure for the duration of deallocate and subsequent allocate operations, and for ensuring that the storage resources that are requested are available to satisfy the allocation request (e.g., Allocate-Cache-Structure, Allocate-List-Structure) in at least col. 2 lines 49-56, ensuring that the storage resources that are requested are available to satisfy the allocation request corresponding to create command issued by an initialization procedure, or an installation);
generate a third management command to assign the third capacity fraction (a method and apparatus for reissuing an allocate command to an already existing structure (e.g., cache or list), and for assigning new allocation parameters thereto to expand, contract or reapportion the structure, as storage resources become available in the SES facility and as processor cycles become available to execute the changes in at least col. 1 lines 56-64 and Commands executed against objects in the structure continue to execute concurrently with the dynamic redistribution of structure resources in at least col. 3 lines 31-33); and
send the first, second and third management commands to the server platform to reduce the first capacity fraction, install and assign the third capacity fraction to the third server application (In processing these commands, the SES may generate messages to the command-sending system, or to other systems. In the SES, 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the management commands that assign capacity fractions and install of Dahlen with the methods and systems of Abrams and Brenner resulting in a system in which assignments to capacities and installation of applications, as in Abrams, are responsive to management commands as in Dahlen. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of expeditiously alerting applications of capacity changes responsive to resource availability changing (See at least Dahlen col. 1 lines 56-64).

With regard to claim 15, Brenner teaches wherein the first capacity fraction indicates a current utilization of the maximum processing capacity of the server platform by the first server application (the present invention may also prioritize based on the individual process' current system resource utilization in at least col. 8 lines 16-30).

With regard to claim 16, Brenner teaches wherein the second capacity fraction indicates a current utilization of the maximum processing capacity of the server platform by the second server application (the present invention may also prioritize based on the individual process' current system resource utilization in at least col. 8 lines 16-30).

With regard to claim 17, Abrams teaches wherein the first and second capacity fractions are assigned responsive to required processing capacities of the first and second server applications (when a new user 124c attempts to access the application 356a, and this new user 124c exceeds the predefined threshold, the edgepoint 350 activates the appshot 220b to initiate a second instance of the application 356b. Thus, this demonstrates the ability of the present invention to provide capacity on the run or on-demand, and provide an optimal response time for the applications 356a-f in at least ¶ [0077] and With the present invention, the total amount of processing capacity required is equal to the maximum aggregated demand in any time period, in this case 160 units in at least ¶ [0149] and Fig. 22 (exemplary at time 14 application 1 is assigned 100 units which is 5/8 of the maximum and application 2 is assigned 60 units which is 3/8 of the maximum)).

With regard to claim 18, Abrams teaches wherein the first capacity fraction is adjusted in accordance with a priority associated with the first server application and a priority associated with the third server application (In one embodiment, the edgepoint 350 effects moves of application instances based on the results of an overload of a compute module, under-utilization of another compute module, and/or prioritization of one application instance over another (based for example, on distribution and prioritization specified by the system provider and the application providers) in at least ¶ [0115]).

With regard to claim 24, Abrams teaches wherein a timer or an event triggers a determination of the first and second capacity fractions (providing substantially instant variable capacity. As an example, the present invention provides an infrastructure or virtual infrastructure, which comes on-line or is activated for those peak times (i.e., those 10 minutes) when a site gets a rush of Web traffic, and then the virtual infrastructure reduces or go away when the Web traffic is reduced in at least ¶ [0059] and ¶ [0134] – [0136]).

With regard to claim 25, Brenner teaches wherein the maximum processing capacity includes at least one of a maximum number of computing steps per time unit, or a maximum static or dynamic memory of the server platform (for example, a class may have 5 shares for a printer, 6 shares for memory, and 10 shares for CPU time, or the like. Any type of system resource may be represented using the present invention including hardware and software resources in at least col. 6 lines 4-12 and workloads from these servers now must compete for system resources such as central processing unit (CPU) time, memory and the like in at least col. 1 lines 24-26 and FIG. 2 is an exemplary block diagram of a server according to the present invention).

With regard to claim 26, Brenner teaches wherein the maximum processing capacity is determined by common processing components and the first capacity fraction and the second capacity fraction are subets of the common processing components (for example, a class may have 5 shares for a printer, 6 shares for memory, and 10 shares for CPU time, or the like. Any type of system resource may be 

With regard to claim 27, Abrams teaches a non-transitory computer readable storage medium storing executable instructions, which when executed by a processor (in at least ¶ [0019] and ¶ [0064] and claim 39)
of a management center managing a server platform (FIG. 6 depicts a simplified schematic block diagram of one embodiment of the novel distributed on-demand application processing system 140 of the present invention. In one embodiment, distributed compute resources, such as processors, computers and/or servers 148, of the on-demand system 140 are geographically distributed, and in one embodiment located and installed globally all around the world. By geographically distributing the servers 148, the application processing can also be distributed, allowing traffic from users 124 to be distributed and routed to the servers 148 distributed across the Internet 126 in at least ¶ [0061] and FIG. 7 illustrates in high level block diagram form one implementation of one embodiment of the overall structure of the present invention as used in connection with a computer network 150 such as the Internet. Remote users 152-1 and 152-2 utilize the computer network 150 to gain access to a plurality of computers or servers 158-1, 158-2, through 158-n in at least ¶ [0063]),
the server platform having a maximum processing capacity available of which fractions are reservable for processing a plurality of server applications running on the server (In step 710, the application provider specifies limits on the amount of compute resources to be utilized in at least ¶ [0105] and total capacity with inventive system in at least Fig. 22 (exemplary 160 units maximum) and ¶ [0149] and dynamically allocating, retrieving and tracking computing resources in at least ¶ [0152], amount of total capacity that is dynamically allocated to each application is a fraction reserved for processing that application at that moment),
wherein a first capacity fraction of the maximum processing capacity is assigned to a first server application and a second capacity fraction of the maximum processing capacity is assigned to a second server application, cause the management center to perform operations comprising (With prior art systems, the amount of processing capacity that would be required to satisfy the total demand for both customers or applications is the sum of the total amount of processing capacity that would be required for each of the applications individually (in this case 200 units). With the present invention, the total amount of processing capacity required is equal to the maximum aggregated demand in any time period, in this case 160 units in at least ¶ [0149] and Fig. 22 (exemplary at time 14 application 1 is assigned 100 units which is 5/8 of the maximum and application 2 is assigned 60 units which is 3/8 of the maximum)):
receiving an indication for a service on the server platform (Referring to FIG. 13C, as the numbers of users accessing the second instance of the application 356b continues to increase, the threshold will once again be reached in at least ¶ [0078]);
obtaining that the service is covered by a third server application (Once additional users 124e attempting to access the second instance of the application 356b exceeds the limit, the edgepoint 350 will again activate the appshot 220b to activate a third instance of the application 356c in at least ¶ [0078]);
install the third server application on the server platform (The on-demand system 140 allows application providers to directly install new versions of a website or application onto the system 140 in at least ¶ [0090]);
Abrams teaches reserving and assigning maximum processing capacity fractions to a first and second application as well as receiving indication of a service covered by a third application and installing third applications but does not specifically teach determining a third fractional capacity for the third application wherein the assigning capacity to the third application adjusts the capacities assigned to the first and second application.
However, in analogous art Brenner teaches determining a third capacity fraction of the maximum processing capacity, the third capacity fraction being a processing capacity required for processing the service on the server platform, wherein the determining the third capacity fraction considering required processing capacities of the first server application and the second server application (FIG. 8 illustrates the percentage goals of a system resource for a plurality of classes based on shares both before and after an addition of an active class. As shown in FIG. 8, three active classes having 5, 7 and 2 shares, respectively, are requesting access to system resources. As a result, the first class having 5 shares has a percentage goal of 35.7%, the second class with 7 shares has a percentage goal of 
reducing the first capacity fraction as a consequence of assigning the third capacity fraction of the third server application on the server platform; assign the reduced first capacity fraction to the first server application on the server platform; assign the third capacity fraction to the third server application on the server platform (The actual allocation of the system resource to a process is based on a resource allocation priority associated with the process in at least col. 8 lines 16-30 and The resource allocation priority range is adjusted based on a comparison of the actual amount of the system resource being utilized by a class to the class' assigned resource limits and percentage goal in at least col. 8 lines 31-37 and col. 8 lines 4-30 and the system resource allocation is made based on relative shares of the classes and their class priority (step 1140) in at least col. 12 lines 50-57); and
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the specifying their requirement as a first and second capacity fraction of the maximum processing capacity of Brenner with the methods and systems of Abrams resulting in a system in which the capacities assigned as in Abrams are specified as percentages of maximum capacity as in Brenner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource allocation and 
Abrams and Brenner teach first and second capacity fractions of a maximum processing capacity and adjusting the first and second capacity fraction responsive to assigning additional capacity fractions but do not specifically teach management commands that assign capacity fractions and install applications.
However, in analogous art Dahlen teaches generating a first management command to assign the reduced first capacity fraction (a method and apparatus for reissuing an allocate command to an already existing structure (e.g., cache or list), and for assigning new allocation parameters thereto to expand, contract or reapportion the structure, as storage resources become available in the SES facility and as processor cycles become available to execute the changes in at least col. 1 lines 56-64);
generating a second management command to install (Each SES cache structure in the SES cache 26 is created by an allocate-cache-structure command. The command is issued by an initialization procedure within the program  in at least col. 7 lines 17-21 and a method and apparatus for allowing a data structure (e.g., cache or list) to be contracted, expanded or reapportioned without having to disrupt service provided by the cache or list structure for the duration of deallocate and subsequent allocate operations, and for ensuring that the storage resources that are requested are available to satisfy the allocation request (e.g., Allocate-Cache-Structure, Allocate-List-Structure) in at least col. 2 lines 49-56, ensuring that the storage resources that are requested are available to satisfy the allocation request corresponding to create command issued by an initialization procedure, or an installation);
generating a third management command to assign the third capacity fraction (a method and apparatus for reissuing an allocate command to an already existing structure (e.g., cache or list), and for assigning new allocation parameters thereto to expand, contract or reapportion the structure, as storage resources become available in the SES facility and as processor cycles become available to execute the changes in at least col. 1 lines 56-64 and Commands executed against objects in the structure continue to execute concurrently with the dynamic redistribution of structure resources in at least col. 3 lines 31-33); and
sending the first, second and third management commands to the server platform for reducing the first capacity fraction, installing and assigning of the third capacity fraction to the third server application (In processing these commands, the SES may generate messages to the command-sending system, or to other systems. In the SES, a command serialization mechanism permits the parallel execution of multiple commands, while preserving the integrity of data objects in at least col. 2 lines 8-13).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the management commands that assign capacity fractions and install of Dahlen with the methods and systems of Abrams and Brenner resulting in a system in which assignments to capacities and installation of applications, as in Abrams, are responsive to management commands as in Dahlen. A person having ordinary skill in the art would have been motivated to make this combination, with a .

Claims 9 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams et al. Pub. No. US 2009/0210356 A1 (hereafter Abrams) in view of Brenner et al. Pat. No. US 6,859,926 B1 (hereafter Brenner) in view of Dahlen et al. Pat. No. 5,822,562 (hereafter Dahlen) as applied to claims 1-5, 11-18 and 24-27 above and in further view of Clohessy et al. Pub. No. US 2003/0023661 A1 (hereafter Clohessy).

With regard to claim 9, Abrams, Brenner and Dahlen teach the method of claim 1,
Abrams, Brenner and Dahlen do not specifically teach the third capacity fraction determined in accordance with a number of requests for the third server application.
However, in analogous art Clohessy teaches wherein the third capacity fraction is determined in accordance with a number of requests for the third server application (the function for reserving a segment of RAM is invoked by a component manager 41 (described below) when each of the application components 42 is loaded into the portable device 2, the function for monitoring the amount of RAM each application component 42 is using is invoked when a request for RAM is made to the VM 36 by one of the application components 42, the function for monitoring the number of threads each application component 42 is using is invoked by the component , RAM reserved based on a plurality (a number) of requests from application components, threads and sockets all considered together to determine appropriate VM (capacity fraction)).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the third capacity fraction determined in accordance with a number of requests for the third server application of Clohessy with the methods and systems of Abrams, Brenner and Dahlen resulting in a system in which the third capacity as in Brenner is determined in accordance with a number of requests as in Clohessy. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by not only accounting for resource usage as a whole but also the per application, component, thread, socket, resource requirements (See at least Clohessy ¶ [0063] -[0068]).

With regard to claim 22, Abrams, Brenner and Dahlen teach the method of claim 14,
Abrams, Brenner and Dahlen do not specifically teach the third capacity fraction determined in accordance with a number of requests for the third server application.
However, in analogous art Clohessy teaches wherein the third capacity fraction is determined in accordance with a number of requests for the third server application (the function for reserving a segment of RAM is invoked by a component manager 41 (described below) when each of the application components 42 , RAM reserved based on a plurality (a number) of requests from application components, threads and sockets all considered together to determine appropriate VM (capacity fraction)).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the third capacity fraction determined in accordance with a number of requests for the third server application of Clohessy with the methods and systems of Abrams, Brenner and Dahlen resulting in a system in which the third capacity as in Brenner is determined in accordance with a number of requests as in Clohessy. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by not only accounting for resource usage as a whole but also the per application, component, thread, socket, resource requirements (See at least Clohessy ¶ [0063] -[0068]).

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Applicant argues in substance:

The cited references in the rejection addressed changes in the capacity fractions between two server applications. The amended claim addresses the case where a third server application is introduced, in which the third capacity fraction is for processing the service covered by a third server application and in which the third capacity fraction is determined considering required processing capacities of the first and second server applications. Thus, the combination of Abrams, Brenner and Kurauchi fails to disclose claim 1.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant alleges that Abrams, Brenner and Kurauchi do not teach the newly amended claims as they are directed to an embodiment which addresses the case where a third server application is introduced. However, the limitations directed to the case where a third application is introduced, is taught by Brenner. In Brenner, in FIG. 8, three active classes having 5, 7 and 2 shares, respectively, are requesting access to system resources. As a result, the first class having 5 shares has a percentage goal of 35.7%, the second class with 7 shares has a percentage goal of 50%, and the third class with 2 shares has a percentage goal of 14.3%. After a new active class is added with 3 shares, the percentage goals are adjusted such that the first class' percentage goal is now 29.4%, the second class' percentage goal is 41.2%, the third class' percentage goal is 11.8%, and the newly added class' percentage goal is 17.6% in at least col. 8 lines 4-30. That is, when additional classes .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY A TEETS/Primary Examiner, Art Unit 2195